Exhibit 10 (U)

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
October 16, 2006, is by and among Greif, Inc., a Delaware corporation
(“Company”), Greif Spain Holdings, S.L., sociedad unipersonal, a private limited
liability company organized under the laws of Spain (“European Holdco”), the
financial institutions signatory hereto in their capacity as Lenders (as defined
below) under the Credit Agreement (as defined below) and Deutsche Bank AG New
York Branch, as administrative agent for the Lenders (“Administrative Agent”).

W I T N E S S E T H :

WHEREAS, Company, European Holdco, certain subsidiaries of Company (together
with Company and European Holdco, “Borrowers”), certain financial institutions
(the “Lenders”) and Administrative Agent are parties to that certain Credit
Agreement dated as of March 2, 2005 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”),
pursuant to which the Lenders have provided to Borrowers credit facilities and
other financial accommodations; and

WHEREAS, Company intends to effect an acquisition (the “Blagden Acquisition”)
pursuant to which certain Subsidiaries of Company will acquire the new drum
business of Blagden Group, N.V. and its subsidiaries (“Blagden”) for a purchase
price (exclusive of purchased cash) of approximately €205 million ($260 million)
plus the advancement of a business loan or guarantee of approximately
€23 million ($29 million) to the purchaser of the reconditioning and tin plate
container businesses of Blagden (which is being sold simultaneously by Blagden)
and Company desires to obtain a bank guaranty or letter of credit to support its
obligations under the Blagden Acquisition documents; and

WHEREAS, Borrowers have requested that Administrative Agent and the Lenders
amend the Credit Agreement in certain respects as set forth herein and the
Lenders and Administrative Agent are agreeable to the same, subject to the terms
and conditions hereof.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Defined Terms. Terms capitalized herein and not otherwise defined herein are
used with the meanings ascribed to such terms in the Credit Agreement.

2. Amendments to Credit Agreement. The Credit Agreement is, as of the First
Amendment Effective Date, hereby amended as follows:

(a) Blagden Acquisition Amendments.

(1) Section 1.1 of the Credit Agreement is amended by inserting the following
new definitions in alphabetical order therein:

“Blagden Acquisition” has the meaning set forth in the First Amendment.

 



--------------------------------------------------------------------------------

“First Amendment” means the First Amendment to Credit Agreement dated as of
October 16, 2006 by and among Company, European Holdco, the Lenders signatory
thereto and Administrative Agent.

“First Amendment Effective Date” has the meaning set forth in the First
Amendment.

(2) Section 1.1 of the Credit Agreement is further amended by deleting the
amount $150,000,000 contained in the definition of Maximum Foreign Borrower
Sublimit and replacing it with the amount $200,000,000.

(3) Section 1.1 of the Credit Agreement is further amended by deleting the
amount $150,000,000 contained in the definition of Maximum Foreign Currency
Sublimit and replacing it with the amount $250,000,000.

(4) Section 8.2 of the Credit Agreement is amended by deleting the word “and” at
the conclusion of clause (p) thereof, replacing the period at the conclusion of
clause (q) with “;” and by inserting new clauses (r) and (s) to read as follows:

(r) Indebtedness incurred by a Foreign Subsidiary in connection with the
Investment described in Section 8.7(q) in a Dollar Equivalent principal amount
not to exceed in the aggregate $35,000,000; and

(s) Indebtedness of Company or its Subsidiaries in respect of a bank guaranty,
letter of credit or other Guarantee Obligation issued for its account in an
amount not to exceed the expected obligations of Company and its Subsidiaries
under the documents executed or to be executed governing the Blagden
Acquisition.

(5) Section 8.7 of the Credit Agreement is amended by:

(i) inserting “(A)” immediately prior to the reference to “any Investments” in
clause (g)(iii) thereof,

(ii) inserting the following at the conclusion of clause (g)(iii) thereof:

“or (B) Investments not to exceed the Dollar Equivalent of $100,000,000 in any
Wholly-Owned Foreign Subsidiary to the extent made to finance a portion of the
Blagden Acquisition” and

(iii) deleting the word “and” at the conclusion of clause (o) thereof, replacing
the period at the conclusion of clause (p) thereof with “; and” and inserting a
new clause (q) to read as follows:

“(q) Investments in an aggregate amount not to exceed the Dollar Equivalent of
$35,000,000 by a Foreign Subsidiary in the form of advances, loans or extensions
of credit to a Person identified to Administrative Agent in connection with the
Blagden Acquisition (which

 

-2-



--------------------------------------------------------------------------------

may include, without limitation, a guaranty of certain Indebtedness incurred by
such Person).”

(5) Notwithstanding anything to the contrary contained in the Credit Agreement,
from and after the date of the consummation of the Blagden Acquisition until
delivery of financial statements to the Lenders pursuant to Section 7.1 of the
Credit Agreement for the first Fiscal Quarter ending after the date of such
acquisition, the Most Recent Leverage Ratio shall be deemed to be less than 2.0
to 1 but greater than 1.5 to 1 unless either (i) the Leverage Ratio as
calculated in the compliance certificate delivered pursuant to clause (f) of the
definition of “Permitted Acquisition” for the Blagden Acquisition is higher than
2.0 to 1.0 or (ii) the actual Most Recent Leverage Ratio as calculated pursuant
to the Credit Agreement is higher than 2.0 to 1 (in which case the higher of the
two ratios in clause (i) and (ii) shall be deemed to be the Most Recent Leverage
Ratio).

(b) Permitted Accounts Receivable Securitizations.

(1) Section 8.2(b) of the Credit Agreement is amended by replacing the amount
$100,000,000 therein with the amount $150,000,000 and by replacing the amount
$250,000,000 contained therein with the amount $300,000,000.

(2) The Lenders hereby agree that for purposes of Section 8.2 of the Credit
Agreement only, Indebtedness of a Foreign Subsidiary in an aggregate principal
amount not to exceed the Dollar Equivalent of $40,000,000 incurred in
anticipation of a Permitted Accounts Receivable Securitization of receivables
purchased in the Blagden Acquisition shall be deemed “Receivables Facility
Attributable Debt” for up to six months following the consummation of the
Blagden Acquisition.

(c) Additional Guarantee and Security to be Provided After the First Amendment
Effective Date. Section 7.12(a) of the Credit Agreement is amended by inserting
a new clause (iv) at the conclusion thereof to read as follows:

“(iv) Within sixty (60) days after the First Amendment Effective Date (or such
longer time as Administrative Agent shall agree in its reasonable discretion),
Company agrees to cause Greif Nederland Verpakkin BV to become party to the
Foreign Guarantee Agreement (or a similar guarantee agreement under applicable
foreign law) and shall cause Greif International Holding BV to pledge the
Capital Stock of such Subsidiary pursuant to an amendment to the European Pledge
Agreement (or pursuant to one or more pledge agreements under applicable foreign
law); provided, that no Subsidiary shall be required to execute such documents
to the extent and for so long as any Foreign Requirement of Law would be
violated thereby or if tax and/or benefits considerations or any other factor
would make the costs of entering into of such an agreement outweigh the benefits
to the Lenders of such agreement (as determined by Administrative Agent in its
reasonable discretion in consultation with Company) if all relevant Persons have
taken commercially reasonable steps to avoid or cure such violation and minimize
such costs.”

3. Representations and Warranties. In order to induce Administrative Agent and
the Lenders to enter into this Amendment, each of Company and European Holdco
hereby

 

-3-



--------------------------------------------------------------------------------

represents and warrants to Administrative Agent and the Lenders, in each case
after giving effect to this Amendment, as follows:

(a) Each of Company and European Holdco has the corporate or other
organizational power and authority to execute and deliver this Amendment and to
perform its obligations hereunder and has taken all necessary action to
authorize the execution, delivery and performance by it of this Amendment.

(b) Each of Company and European Holdco has duly executed and delivered this
Amendment, and this Amendment constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

(c) The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects at and as of
the First Amendment Effective Date as though made on and as of the First
Amendment Effective Date (except to the extent expressly made as of a specified
date, in which event such representation and warranty is true and correct in all
material respects as of such specified date).

(d) Each of Company’s and European Holdco’s execution, delivery and performance
of this Amendment and the agreements, documents and instruments executed and
delivered pursuant to this Amendment do not and will not (i) contravene any
provision of any Requirement of Law applicable to any Credit Party,
(ii) conflict with or result in any breach of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (except pursuant to the Security Documents) upon any of the property or
assets of any Credit Party pursuant to the terms of any Contractual Obligation
to which any Credit Party is a party or by which it or any of its property or
assets is bound except for such contraventions, conflicts, breaches or defaults
that would not be reasonably likely to have a Material Adverse Effect,
(iii) violate any provision of any Organizational Document of any Credit Party
or (iv) require any approval of stockholders or any material approval or consent
of any Person (other than a Governmental Authority) except filings, consents, or
notices which have been made, obtained or given.

(e) No material order, consent, approval, license, authorization or validation
of, or filing, recording or registration with (except as have been obtained or
made on or prior to the First Amendment Effective Date), or exemption by, any
Governmental Authority, is required to authorize, or is required in connection
with, (i) the execution and delivery of this Amendment or the performance of the
obligations hereunder or (ii) the legality, validity, binding effect or
enforceability of this Amendment or any agreements, documents and instruments
executed and delivered pursuant to this Amendment.

(f) No Event of Default or Unmatured Event of Default exists under the Credit
Agreement or would exist immediately after giving effect to this Amendment.

 

-4-



--------------------------------------------------------------------------------

4. Conditions to Effectiveness of Amendment. This Amendment shall become
effective on the Business Day (the “First Amendment Effective Date”) each of the
following conditions precedent is satisfied:

(a) Execution and Delivery of Amendment. Administrative Agent (or its counsel)
shall have received from (A) Lenders constituting (i) the Required Lenders and
(ii) each Lender listed on Schedule 1.1 hereto and (B) Company and European
Holdco either (i) a counterpart of this Amendment signed on behalf of such party
or (ii) written evidence satisfactory to Administrative Agent (which may include
telecopy transmission of a signed signature page of this Amendment) that such
party has signed a counterpart of this Amendment.

(b) Execution and Delivery of Officer’s Certificate. Administrative Agent shall
have received a certificate of a Responsible Officer of Company and European
Holdco certifying that the representations and warranties set forth in Section 3
of the Amendment are true and correct in all material respects as of the First
Amendment Effective Date except to the extent such representations and
warranties are expressly made as of a specified date in which event such
representations and warranties were true and correct in all material respects as
of such specified date; no Event of Default or Unmatured Event of Default has
occurred and is continuing after giving effect to the Amendment; and the
conditions of Section 4 of the Amendment have been fully satisfied.

(c) Reaffirmation Agreement. Administrative Agent shall have received a duly
executed copy of the Reaffirmation Agreement executed by each Credit Party other
than Company and European Holdco in form and substance acceptable to
Administrative Agent.

(d) Adverse Change. On the First Amendment Effective Date, both before and after
giving effect to the Amendment, there shall be no facts, events or circumstances
then existing and nothing shall have occurred which shall have come to the
attention of any of the Lenders which constitutes a Material Adverse Effect;

(e) Litigation. No action, suit or proceeding (including, without limitation,
any inquiry or investigation) by any entity (private or governmental) shall be
pending or, to the best knowledge of Borrowers, threatened against Company or
any of its Subsidiaries or with respect to the Credit Agreement, or any
documentation executed in connection therewith or the transactions contemplated
thereby (including, without limitation, this Amendment), or which Administrative
Agent shall determine would reasonably be expected to have a Material Adverse
Effect, and no injunction or other restraining order shall remain effective or a
hearing therefor remain pending or noticed with respect to the Credit Agreement,
or any documentation executed in connection therewith or the transactions
contemplated thereby (including, without limitation, this Amendment), the effect
of which would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect;

(f) Fees. Company shall have paid (i) the Amendment Fee (as defined in
Section 5) to Administrative Agent for distribution to the Consenting Lenders
(as defined in Section 5) in the manner set forth in Section 5, (ii) to
Administrative Agent and the Lenders all reasonable costs, fees and expenses
(including, without limitation, legal fees and expenses of Winston & Strawn LLP
and the reasonable costs, fees and expenses referred to in Section 7(a)) payable
to

 

-5-



--------------------------------------------------------------------------------

Administrative Agent or any other collateral agent or trustee acting for the
benefit of the Lenders, as the case may be, and the Lenders to the extent then
due and (iii) all fees due and payable pursuant to the Fee Letter dated
October 16, 2006 between Company and Administrative Agent and/or one of it
affiliates;

(g) Representations and Warranties. The representations and warranties contained
in this Amendment, the Credit Agreement and the other Loan Documents shall each
be true and correct in all material respects at and as of the First Amendment
Effective Date as though made on and as of the First Amendment Effective Date
(except to the extent such representations and warranties are expressly made as
of a specified date in which event such representations and warranties shall be
true and correct in all material respects as of such specified date).

(h) No Defaults. No Unmatured Event of Default or Event of Default under the
Credit Agreement shall have occurred and be continuing.

5. Amendment Fee. In consideration of the execution of this Amendment by the
Lenders, Company hereby agrees to pay on the First Amendment Effective Date to
each Lender that executes this Amendment on or prior to 12:00 noon New York time
on October 16, 2006 (each, a “Consenting Lender”), a fee (collectively, the
“Amendment Fee”) in an amount equal to 0.05% multiplied by such Lender’s
Multicurrency Revolving Commitment (prior to giving effect to this Amendment)

6. Consent. The parties hereto hereby agree that the acquisitions of the stock
of GCC Drum, Inc. and of certain assets of Michael’s Cooperage Co., Inc. and
affiliated companies consummated by Company and its Subsidiaries in 2006 prior
to the First Amendment Effective Date are “Permitted Acquisitions”
notwithstanding that Company did not deliver prior consummation of such
acquisitions the compliance certificate and other documentation required by
clause (f) of the definition of “Permitted Acquisition”.

7. Miscellaneous. The parties hereto hereby further agree as follows:

(a) Costs, Expenses and Taxes. Company hereby agrees to pay all reasonable fees,
costs and expenses of Administrative Agent incurred in connection with the
negotiation, preparation and execution of this Amendment and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
expenses of Winston & Strawn LLP, counsel to Administrative Agent.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute but one and the
same Amendment.

(c) Headings. Headings used in this Amendment are for convenience of reference
only and shall not affect the construction of this Amendment.

(d) Integration. This Amendment and the Credit Agreement (as amended hereby)
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof.

 

-6-



--------------------------------------------------------------------------------

(e) Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING
ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAWS RULES.

(f) Binding Effect. This Amendment shall be binding upon, and inure to the
benefit of, Borrowers, Administrative Agent, the Lenders and their respective
successors and assigns; provided, however, that no Borrower may assign its
rights or obligations hereunder or in connection herewith or any interest herein
(voluntarily, by operation of law or otherwise) without the prior written
consent of the Lenders.

(g) Amendment; Waiver. The parties hereto agree and acknowledge that nothing
contained in this Amendment in any manner or respect limits or terminates any of
the provisions of the Credit Agreement or any of the other Loan Documents other
than as expressly set forth herein and further agree and acknowledge that the
Credit Agreement (as amended hereby) and each of the other Loan Documents remain
and continue in full force and effect and are hereby ratified and confirmed.
Except to the extent expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any rights,
power or remedy of the Lenders or Administrative Agent under the Credit
Agreement or any other Loan Document, nor constitute a waiver of any provision
of the Credit Agreement or any other Loan Document. No delay on the part of any
Lender or Administrative Agent in exercising any of their respective rights,
remedies, powers and privileges under the Credit Agreement or any of the Loan
Documents or partial or single exercise thereof, shall constitute a waiver
thereof. On and after the First Amendment Effective Date each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import, and each reference to the Credit Agreement in the Loan Documents
and all other documents delivered in connection with the Credit Agreement shall
mean and be a reference to the Credit Agreement as amended hereby. Company and
European Holdco acknowledge and agree that this Amendment constitutes a “Loan
Document” for purposes of the Credit Agreement, including, without limitation,
Section 10.1 of the Credit Agreement. None of the terms and conditions of this
Amendment may be changed, waived, modified or varied in any manner, whatsoever,
except in accordance with Section 12.1 of the Credit Agreement.

[Signature Pages Follow]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

GREIF, INC.

By:

  /S/    JOHN K. DIEKER

Name: John K. Dieker

Title: Vice President and Treasurer

 

GREIF SPAIN HOLDINGS, S.L.

By:

  /S/    ROBERT A. YOUNG

Name: Robert A. Young

Title: Managing Director

 

 

 

 

 

 

 

 

 

Greif First Amendment to

Credit Agreement

 



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, in

its individual capacity and as Administrative Agent

By:

  /S/    SUSAN LEFEVRE

Name:

 

Susan LeFevre

Title:

 

Director

By:

  /S/    EVELYN THIERRY

Name:

 

Evelyn Thierry

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

Grief First Amendment to

Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION

   

HUNTINGTON NATIONAL BANK

By:  

/s/ Thomas J. Purcell

   

By:

 

/s/ John M. Luehmann

Name:

 

Thomas J. Purcell

   

Name:

 

John M. Luehmann

Title:

 

Senior Vice President

   

Title:

 

Vice President

JPMORGAN CHASE BANK, N.A.

    FIFTH THIRD BANK, AN OHIO BANKING CORPORATION By:  

/s/ Dana E. Jurgens

   

By:

 

/s/ Michael R. Zaksheske

Name:

 

Dana E. Jurgens

   

Name:

 

Michael R. Zaksheske

Title:

 

Vice President

   

Title:

 

Vice President

U.S. BANK NATIONAL ASSOCIATION

   

BANK OF AMERICA, N.A.

By:  

/s/ Robert H. Friend

   

By:

 

/s/ Irene Bertozzi Bartenstein

Name:

 

Robert H. Friend

   

Name:

 

Irene Bertozzi Bartenstein

Title:

 

Vice President

   

Title:

 

Principal

ING CAPITAL LLC

   

NATIONAL CITY BANK

By:  

/s/ Gil Kirkpatrick

   

By:

 

/s/ Marguerite C. Burtzlaff

Name:

 

Gil Kirkpatrick

   

Name:

 

Marguerite C. Burtzlaff

Title:

 

Director

   

Title:

 

Senior Vice President

THE NORTHERN TRUST COMPANY

   

PORTIS CAPITAL CORP.

By:  

/s/ Jeffrey P. Sullivan

   

By:

 

/s/ John W. Deegan

Name:

 

Jeffrey P. Sullivan

   

Name:

 

John W. Deegan

Title:

 

Vice President

   

Title:

 

Senior Vice President

CITIZENS BANK OF PENNSYLVANIA

    By:  

/s/ Dwayne R. Finney

   

By:

 

/s/ Rainer R. Kraft

Name:

 

Dwayne R. Finney

   

Name:

 

Rainer R. Kraft

Title:

 

Senior Vice President

   

Title:

 

Senior Vice President

   

HSBC BANK USA, NATIONAL ASSOCIATION

     

By:

 

/s/ Robert J. McArdle

     

Name:

 

Robert J. McArdle

     

Title:

 

Vice President

 

 

 

 

 

 

 

 

Grief First Amendment to

Credit Agreement